The majority concludes the evidence in the record is insufficient to find that service of process was properly made upon appellant. I believe the record goes even further.
The record affirmatively demonstrates the Complaint for Custody was not served upon appellant. See, Sheriff's Return of Service filed February 1, 1996.1 Accordingly, I concur in the majority's decision.
                                     ___________________________ JUDGE WILLIAM B. HOFFMAN
1 The trial court's March 15, 1996 Judgment Entry specifically finding to the contrary is inapposite to the sheriff's return.